Mr. Justice Carter delivered the opinion of the court: Cornelius Hurst, a coal digger, on July 17, 1917, was injured by the same powder explosion in plaintiff in error’s mine as was W. B. Graham. The opinion in Jackson Coal Co. v. Industrial Com. (ante, p. 18,) covers the identical questions raised in this case. The two cases were brought here in the same manner and the same briefs have been filed in both cases, therefore the conclusions reached in the opinion in that case must control here. For the reasons stated in that opinion the judgment of the circuit court is reversed, the award set aside and the cause remanded to the circuit court, with directions to remand it to the Industrial Commission for further proceedings in harmony with the views set forth in that opinion. Reversed and remanded, with directions.